 

AO 199A ev. 1271 FAA ABP OAOATSCARRAMedgocument 38. Filed 06/23/20 Page.d Pf3 3 pages

 

UNITED STATES DISTRICT COURT

for the

Eastern District of California F i L pe Dp

SEP
JUN 2 3 2029
CLERK, y ~
EA JS, DIST
E STERN DISTRICK Gnas GUAT

CECALIFORNIA
’ CLERK ence

UNITED STATES OF AMERICA,

Vv.
Case No. 1:18-CR-177 DA }

Nee Nee Nee ee”

KALIF EBAN BESS,

 

MODIFIED ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on July 13, 2020, at 1:00 PM before Magistrate Judge Barbara A. McAuliffe
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
TT

~ Case 1:18-cr-00177-DAD-BAM Document 38 Filed 06/23/20 Page 2 of 3

 

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| 2 Jor | 3 | Pages
BESS, Kalif Eban 7 |

Doc. No. 1:18-CR-00177-1.

MODIFIED

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

M (6) The defendant is placed in the custody of:
Name of person or organization § Tamica Monroe

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates ONTO or disappears.
SIGNED: { Qe,

U/CUSTODIAN

The defendant must:

(a) current third-party custodian, Chardesia Stevenson, be replaced with Tamica Monroe;

(b) be permitted to reside at Tamica Monroe’s residence;

(c) the following condition be removed: execute a bond or an agreement to forfeit upon failing to
appear or failure to abide by any of the conditions of release, the following sum of money or
designated property: A full equity (total) property bond but not less than $10,000) and, the
bond previously posted be exonerated; and,

(d) all other previously imposed terms and conditions of pretrial release not in conflict with this
order will remain full force and effect.

 

gl
EHS

AQ
AO TONIC (Rev.09/08- EDCA ‘[Fresno]). *Advice-of Penalties:1:18-CR-177 DAD BAM Page 3 of 3

-TO THE DEFENDANT:

~” Case 1:18-cr-00177-DAD-BAM Document 38 Filed 06/23/20 Page 3 of 3

Pages

 

 

(USA v: Kalif. Eban Bess).

 

ADVICE OF PENALTIES AND SANCTIONS

YOU ARE ADVISED. OF THE FOLLOWING PENALTIES: AND SANCTIONS:

Violating’any of the. foregoing conditions of rélease: may’ result inthe immediate i isstianice:-of.a warrant for yout arrest, 4
tevocation of your release; an ordér of detention, a forfeiture of’ ‘any. ‘Bond, and.a prosecution ‘for contempt of court and could result in

. imprisonment, a fine, or both.

While on release; ifyou commniit’a federal felony offense the punishmient:is an. additional: ‘prison’ ‘term of not:more than ten years.
and: for a: federal misdemeanor offense the. punishment is an additional: ptison:térm of not-more than one year.. This'seritence will be:
consecutive (i.e., in addition to):to any ‘other sentence: you receive. .

It.is'acrime. punishable by up to. ten years in’ prison,:and a $250,000-fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate: against a. Witness, ‘victim, Or- informant; or. intimidate ‘or
attempt to intimidate a witness, victim, juror, informant, or officer. of ‘the court, The penalties for _ tampering, ‘retaliation, or
intimidation are significantly. more serious if they. involve a killing or attempted: killing,

If, after release;: you knowingly fail to appear.as the:conditions of release require, or to. surrender. to s serve. a'sentence,
you ‘may: be prosecuted for failing to appear or surtender atid additional punishment maybe imposed. Ifyou dre convicted of:

(1) anoffense. punishable: by death, life: imprisonment, or imprisonment for'a temmof- fifteen, years or more — you will be:fined

_ mot more than'$250,000.or imprisoned for not more than-10 years; or both;

(2) .an offense punishable ‘by imprisonment: for:a term of five years‘or'more, but less than fifteen. years +.you will be fined not

more‘than'$250,000 or imprisoned for not more ‘than: five years, or both,

(3) any other felony — you will be fined not. more than: $250, 000. or imprisoned tiot. more than two: years,.or ‘both;.-

(4) a misdemeanor — you will be fined not more‘than $100, 000° or imprisoned not more than one year, or both.

A.term of imprisonment imposed for failure to. appear or: surrender will be consecutive to any other sentence you receive: In

addition, a failure to appear or surrender: may result’ in the forfeiture’of any’ bond posted. .

Acknowledgment of the Defendant
I acknowledge that I'am: the defendant in-this‘case and: that-I. am ‘aware-of the ‘conditions ‘of release. ‘T promise to ‘obey all
conditions of reléase, to appear as ‘directed, and surrender to serve any ‘sentence imposed: I-am aware of the pénalties and ‘sanctions
set forth above. , : a

 

 

Directions to the United States‘Marshal

( DD) The defendant is ORDERED released after processing.

 

Date: ofa) 2.0 Co €. Aa

 

Judicial Opicer: 's Signature
“ )
_ clit _f. Gres con. AOS. Magusrar Juche
Printed namaiand title:

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE. U.S:ATTORNEY U.S. MARSHAL
